Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wysong (U.S Patent 4,119,604) in view of Holzhauser et al (U.S Pub 2015/0233226) (“Holzhauser”).
Regarding Claim 1, Wysong discloses a particulate diverting agent composition comprising pellets of a melt-extrudable, thermoplastic polyvinyl alcohol composition comprising: (1) a polyvinyl alcohol component comprising a polyvinyl alcohol resin which is a hydrolyzed polymer of vinyl acetate and optionally minor amounts of one or more co-monomers (Abstract; Col 3, lines 10-35; Col 4, lines 2-65 [Wingdings font/0xE0] Wysong discloses a polyvinyl alcohol resin comprising a low molecular weight (degree of hydrolysis in the range between 85 and 90mol%); 
(a)    the thermoplastic polyvinyl alcohol composition has a melt flow index in the range of from about 0.5 to about 60 g/10 min (190°C, 21.6 kg) (Col 4, lines 5-68 [Wingdings font/0xE0] Since the resin composition appears to be the same claimed, it is expected that the parameter “melt flow index” is also in the claimed range); and
(b)    the polyvinyl alcohol resin has degree of hydrolysis is in the range of from about 60 mol% to 100 mol %, and a viscosity-average degree of polymerization of from about 200 to about 3000 (Col 3, lines 10-35; Col 4, lines 2-65).

Wysong, however, fails to expressly disclose:
(c) the diverting agent composition has a D(90) pellet size of a length of from about 2 mm to about 6 mm, and a diameter of from about 2 mm to about 5 mm.
Holzhauser teaches the methods above wherein the diverting agent composition has a D(90) pellet size of a length of from about 2 mm to about 6 mm, and a diameter of from about 2 mm to about 5 mm (Page 1, paragraphs [0008]-[0009]; Page 3, paragraphs [0031]-[0032] [Wingdings font/0xE0] Holzhauser teaches diverter materials that are within the range from smaller than 0.5mm (40-70wt%) to larger than 2mm (10-30wt%) ) for the purpose of diverting the flow of materials with specific diameter ranges in order to initiate and propagate the fractures downhole in order to prop open hydraulic fractures in the subterranean formations (Abstract; Page 1, paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wysong to incorporate a diverting agent composition with the specifications above, as taught by Holzhauser, because doing so would help divert the flow 

Regarding Claim 2, Wysong discloses the particular diverting agent of claim 1, wherein the polyvinyl alcohol composition further comprises at least one additional additive selected from the group consisting of a starch and a filler (Col 6, lines 34-68).

Regarding Claim 3, Wysong discloses the particular diverting agent of claim 2, wherein the polyvinyl alcohol composition further comprises a filler (Col 6, lines 34-68).

Regarding Claim 4, Wysong discloses the particular diverting agent of claim 3, wherein the filler is an acid-soluble weighting agent (Col 6, lines 34-68).

Regarding Claim 5, Wysong discloses the particular diverting agent of claim 1, wherein the polyvinyl alcohol resin is a fully- or partially-hydrolyzed polyvinyl alcohol homo-polymer (Abstract; Col 3, lines 10-19; Col 4, lines 3-33).

Regarding Claim 6, Wysong discloses the particular diverting agent of claim 1, wherein the polyvinyl alcohol resin is a transition product (Abstract; Col 3, lines 10-19; Col 4, lines 3-33).

Regarding Claim 7, Wysong discloses the particular diverting agent of claim 1, wherein the polyvinyl alcohol resin has a viscosity, based on a solution of 4 wt% in water (20°C, DIN 

Regarding Claim 8, Wysong discloses the particulate diverting agent of claim 1, wherein the polyvinyl alcohol resin has a content of volatile components and/or volatile impurities in an amount of less than about 2 wt% based on the total weight of the polyvinyl alcohol resin (Abstract; Col 3, lines 10-19; Col 4, lines 3-33; Col 6, lines 18-39).

Regarding Claim 9, Wysong discloses the particulate diverting agent of claim 1, wherein the polyvinyl alcohol resin has a water content of less than 2 about wt% (DIN 51777, method of Karl-Fischer) (Col 7, lines 3-24).

Regarding Claim 10, Wysong discloses the particulate diverting agent of claim 1, wherein the polyvinyl alcohol resin has a methanol content of less than about 2 wt% based on the total weight of the polyvinyl alcohol resin (Abstract; Col 3, lines 10-19; Col 4, lines 3-33).

Regarding Claim 11, Wysong discloses the particulate diverting agent of claim 1, wherein the pellets are substantially cylindrical in shape (Col 13, lines 50-68).

Regarding Claim 12, Wysong discloses the particulate diverting agent of claim 1, wherein the pellets have a bulk density of from about 0.5 g/ml to about 0.8 g/ml (Abstract; Col 3, lines 10-19; Col 6, lines 18-33).


(a)    the thermoplastic polyvinyl alcohol composition has a melt flow index in the range of from about 0.5 to about 60 g/10 min (190°C, 21.6 kg) (Col 4, lines 5-68 [Wingdings font/0xE0] Since the resin composition appears to be the same claimed, it is expected that the parameter “melt flow index” is also in the claimed range); and
(b)    the polyvinyl alcohol resin has degree of hydrolysis is in the range of from about 60 mol% to 100 mol %, and a viscosity-average degree of polymerization of from about 200 to about 3000 (Col 3, lines 10-35; Col 4, lines 2-65).

Wysong, however, fails to expressly disclose:
(c) the diverting agent composition has a D(90) pellet size of a length of from about 2 mm to about 6 mm, and a diameter of from about 2 mm to about 5 mm.
Holzhauser teaches the methods above wherein the diverting agent composition has a D(90) pellet size of a length of from about 2 mm to about 6 mm, and a diameter of from about 2 mm to about 5 mm (Page 1, paragraphs [0008]-[0009]; Page 3, paragraphs [0031]-[0032] [Wingdings font/0xE0] Holzhauser teaches diverter materials that are within the range from smaller than 0.5mm (40-70wt%) to larger than 2mm (10-30wt%) ) for the purpose of diverting the flow of materials with specific diameter ranges in order to initiate and propagate the fractures downhole in order to prop open hydraulic fractures in the subterranean formations (Abstract; Page 1, paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wysong to incorporate a diverting agent composition with the specifications above, as taught by Holzhauser, because doing so would help divert the flow of the materials with specific diameter ranges in order to initiate and propagate hydraulic fractures downhole.

Regarding Claim 14, Wysong discloses a method of treating a subsurface formation to divert flow of a fluid from one zone of the subsurface formation to another, by pumping into the subsurface formation an aqueous carrier liquid having dispersed therein a particulate diverting agent, wherein the particulate diverting agent is a particulate diverting agent composition comprising pellets of a melt-extradable, thermoplastic polyvinyl alcohol composition comprising: (1) a polyvinyl alcohol component comprising a polyvinyl alcohol resin which is a hydrolyzed polymer of vinyl acetate and optionally minor amounts of one or more co-monomers (Abstract; Col 3, lines 10-35; Col 4, lines 2-65 [Wingdings font/0xE0] Wysong discloses a polyvinyl alcohol resin comprising a low molecular weight (degree of hydrolysis in the range between 85 and 90mol%); the examples use Elvanol 51-05 (low molecular PVOH) and Elvanol 52-22 (medium molecular weight PVOH), and (2) a plasticizer, wherein:

(b)    the polyvinyl alcohol resin has degree of hydrolysis is in the range of from about 60 mol% to 100 mol %, and a viscosity-average degree of polymerization of from about 200 to about 3000 (Col 3, lines 10-35; Col 4, lines 2-65).

Wysong, however, fails to expressly disclose:
(c) the diverting agent composition has a D(90) pellet size of a length of from about 2 mm to about 6 mm, and a diameter of from about 2 mm to about 5 mm.
Holzhauser teaches the methods above wherein the diverting agent composition has a D(90) pellet size of a length of from about 2 mm to about 6 mm, and a diameter of from about 2 mm to about 5 mm (Page 1, paragraphs [0008]-[0009]; Page 3, paragraphs [0031]-[0032] [Wingdings font/0xE0] Holzhauser teaches diverter materials that are within the range from smaller than 0.5mm (40-70wt%) to larger than 2mm (10-30wt%) ) for the purpose of diverting the flow of materials with specific diameter ranges in order to initiate and propagate the fractures downhole in order to prop open hydraulic fractures in the subterranean formations (Abstract; Page 1, paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wysong to incorporate a diverting agent composition with the specifications above, as taught by Holzhauser, because doing so would help divert the flow of the materials with specific diameter ranges in order to initiate and propagate hydraulic fractures downhole.

Regarding Claim 15, Wysong discloses the method of claim 14, wherein the treating is done at a temperature of 195°F or less (Col 11, lines 10-30 and lines 50-67).

Regarding Claim 16, Wysong discloses the method of claim 14, wherein polyvinyl alcohol composition further comprises an acid-soluble weighting agent (Col 6, lines 34-68).

Regarding Claim 17, Wysong discloses the method of claim 14, wherein the polyvinyl alcohol resin is a fully- or partially-hydrolyzed polyvinyl alcohol homopolymer (Abstract; Col 3, lines 10-19; Col 4, lines 3-33).

Regarding Claim 18, Wysong discloses the method of claim 14, wherein the polyvinyl alcohol resin is a transition product (Abstract; Col 3, lines 10-19; Col 4, lines 3-33).

Regarding Claim 19, Wysong discloses the method of claim 14, wherein the pellets are substantially cylindrical in shape (Col 13, lines 50-68).

Regarding Claim 20, Wysong discloses the method of claim 14, wherein the pellets have a bulk density of from about 0.5 g/ml to about 0.8 g/ml (Abstract; Col 3, lines 10-19; Col 6, lines 18-33).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Collins et al (U.S Pub 2017/0260309) – discloses polyvinyl alcohol compositions comprising higher amorphous polyvinyl alcohol content.  The solution comprises of polyvinyl acetate in a solvent and an alkali catalyst (Abstract; Page 2, paragraphs [0022]-[0023]).
	LeBlanc et al (U.S Patent 8,955,430) – discloses an apparatus comprising a container that dispenses material into a chamber at specific temperature and pressures downhole (Abstract; Col 2, lines 47-67).
	Famili et al (U.S Patent 5,362,778) – discloses methods of extruding thermoplastic polyvinyl alcohol compositions to both melt it and eliminate the polyvinyl alcohol crystallinity in the melt (Abstract; Col 2, lines 31-43).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674